UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7556


MICHAEL EDWARD KENNEDY,

                  Petitioner - Appellant,

             v.

MICHAEL P. ALLERA; KATHY SEIFERT, Dr.,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:07-cv-02300-BEL)


Submitted:    December 15, 2009             Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se. Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Edward Kennedy, a federal prisoner,                   appeals

the   district   court’s   order   denying   relief    on     his    28    U.S.C.

§ 2241 (2006) petition.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Kennedy v. Allera, No. 1:07-cv-02300-BEL

(D. Md. Aug. 7, 2009).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument     would    not    aid    the

decisional process.

                                                                      AFFIRMED




                                    2